2021 IL App (1st) 191615

                                                                               SIXTH DIVISION
                                                                               December 17, 2021

                                            No. 1-19-1615


                                           IN THE
                                 APPELLATE COURT OF ILLINOIS
                                       FIRST DISTRICT


 THE PEOPLE OF THE STATE OF ILLINOIS,                           )          Appeal from the
                                                                )          Circuit Court of
         Respondent-Appellee,                                   )          Cook County
                                                                )
 v.                                                             )          No. 14 CR 19719
                                                                )
 ARTURO WILLIAMS,                                               )          The Honorable
                                                                )          Peggy Chiampas,
         Petitioner-Appellant.                                  )          Judge, presiding.


       PRESIDING JUSTICE PIERCE delivered the judgment of the court, with opinion.
       Justices Harris and Mikva concurred in the judgment and opinion.

                                             OPINION

¶1     Petitioner, Arturo Williams, appeals from the circuit court of Cook County’s summary

dismissal of his pro se postconviction petition. He argues his petition alleged arguable claims of

ineffective assistance of trial and appellate counsel for failing to argue that an aggravated vehicular

hijacking conviction for an offense he committed as a juvenile could not be used as a qualifying

predicate offense for an armed habitual criminal conviction. The State addresses the merits of

petitioner’s argument while also asserting petitioner forfeited the issue he raises on appeal. We

affirm the circuit court’s judgment.
No. 1-19-1615


¶2                                        I. BACKGROUND

¶3      In 2014, petitioner was charged with one count of armed habitual criminal (AHC), two

counts of unlawful use of a weapon by a felon (UUWF), and six counts of aggravated UUWF. At

his bench trial, the State introduced evidence that, while being chased by police, defendant pulled

a loaded handgun from his waistband and threw it over his shoulder. At trial, the State introduced

certified prior convictions for aggravated vehicular hijacking (case No. 00 CR 17676 (01)) and

manufacture/delivery of a controlled substance (case No. 10 CR 20465 (01)). The circuit court

found petitioner guilty of AHC and of one count of UUWF. On direct appeal, we affirmed

petitioner’s AHC conviction over his contention that the circuit court improperly limited his cross-

examination of the State’s eyewitness, and we vacated the UUWF conviction under the one-act,

one-crime rule. People v. Williams, 2018 IL App (1st) 160469-U.

¶4      Petitioner filed a pro se postconviction petition and made the following allegations relevant

to this appeal. Petitioner was 32 years old at the time of trial on the AHC, aggravated UUWF, and

UUWF charges. His conviction for aggravated vehicular hijacking was for an offense committed

in 2000, when he was 17 years old. The State did not prove all the essential elements of AHC

because his aggravated vehicular hijacking conviction was more than 10 years old and could not

be used to support his AHC conviction under People v. Montgomery, 47 Ill. 2d 510 (1971). His

trial counsel was ineffective for failing to raise any argument under Montgomery and to preserve

the issue for appeal, and his appellate counsel on direct appeal was ineffective for failing to argue

trial counsel’s ineffective assistance.

¶5      The circuit court summarily dismissed the petition in a written order, finding the claims

raised in the petition frivolous and patently without merit. Petitioner filed a timely notice of appeal.




                                                   2
No. 1-19-1615


¶6                                         II. ANALYSIS

¶7     On appeal, petitioner argues his pro se petition sufficiently stated the gist of arguable

claims of ineffective assistance of trial and appellate counsel for failing to challenge the use of the

aggravated vehicular hijacking conviction because it was insufficient to support an AHC

conviction. He abandons his specific argument that Montgomery barred the use of the aggravated

vehicular hijacking conviction. Instead, he argues that, because the aggravated vehicular hijacking

offense took place when he was a juvenile, the conviction is not a qualifying predicate offense for

the purposes of AHC under this court’s reasoning in People v. Miles, 2020 IL App (1st) 180736

and People v. Gray, 2021 IL App (1st) 191086, both of which were decided after petitioner filed

his notice of appeal from the dismissal of his postconviction petition. He argues that if a 17-year-

old was charged with aggravated vehicular hijacking in 2014, the charge would have been tried

and adjudicated in juvenile court, and a juvenile adjudication is not the same as a conviction for

the purposes of an AHC offense. He asserts his petition raised an arguable claim that his trial

counsel’s performance was deficient for failing to object to the State’s attempt to admit the

aggravated vehicular hijacking conviction and that his appellate counsel was ineffective for failing

to argue trial counsel’s ineffectiveness, and that he was prejudiced because he would not have been

convicted of AHC. He contends he is either entitled to a remand for second stage proceedings on

his petition or, alternatively, a reversal of his AHC conviction and a remand for resentencing on

his UUWF conviction.

¶8     At the first stage of proceedings under the Post-Conviction Hearing Act, a pro se petition

must present the gist of a constitutional claim. People v. Boclair, 202 Ill. 2d 89, 100 (2002). At the

first stage, a pro se petitioner is not required to allege facts supporting a constitutional claim and

the petition should be given a liberal construction. People v. Thomas, 2014 IL App (2d) 121001,




                                                  3
No. 1-19-1615


¶ 60. “Where defendants are acting pro se, courts should review their petitions ‘with a lenient eye,

allowing borderline cases to proceed.’ ” People v. Hodges, 234 Ill. 2d 1, 21 (2009) (quoting

Williams v. Kullman, 722 F.2d 1048, 1050 (1983)). In the context of a claim of ineffective

assistance of counsel, the petition must set forth an arguable claim that counsel’s performance was

constitutionally deficient, and an arguable claim that petitioner was prejudiced. People v. Tate,

2012 IL 112214, ¶ 19. Summary dismissal is appropriate where the claims in the petition are

frivolous or patently without merit. Hodges, 241 Ill. 2d at 11-12. We review de novo the circuit

court’s summary dismissal of a postconviction petition. Tate, 2012 IL 112214, ¶ 10.

¶9                                          A. Forfeiture

¶ 10   The State argues petitioner forfeited his specific appellate claim because he did not raise it

in his petition. The petition asserted that trial and appellate counsel were ineffective because they

failed to challenge the use of the aggravated vehicular hijacking conviction as a qualifying

predicate conviction for the AHC offense under Montgomery because the conviction was more

than 10 years old. On appeal, petitioner argues his trial and appellate counsel were ineffective for

not challenging the use of the aggravated vehicular hijacking conviction as a qualifying predicate

offense for the AHC offense because, under the amendment to the Juvenile Court Act and the

reasoning Miles, petitioner was a juvenile at the time of the aggravated vehicular hijacking offense,

and he would have been tried and adjudicated in juvenile court. In the State’s view, these are

distinct claims, and we cannot consider the claim raised on appeal. We disagree.

¶ 11   The State is generally correct that “a claim not raised in a petition cannot be argued for the

first time on appeal.” People v. Jones, 213 Ill. 2d 498, 505 (2004) (citing People v. McNeal, 194

Ill. 2d 135, 147 (2000); People v. Davis, 156 Ill. 2d 149, 158 (1993)). But here, petitioner asserts

in his petition and in this court that his trial and appellate counsel were ineffective for failing to




                                                  4
No. 1-19-1615


challenge the use of his prior aggravated vehicular hijacking conviction as a qualifying predicate

offense for his AHC offense. We acknowledge that petitioner has framed his appellate argument

differently than he did in his petition, but the issue is the same: whether his trial and appellate

counsel were ineffective for not raising any argument that his prior conviction could not be used

as a qualifying predicate offense for the ACH offense because of when the ACH offense occurred.

¶ 12   In Jones, the petitioner’s petition contained the bare assertion that he was denied his right

to effective assistance of counsel, which was not reflected on the record of his direct appeal. Jones,

213 Ill. 2d at 502. The circuit court dismissed the petition. On appeal, the petitioner argued for the

first time that he had not been properly admonished about his guilty plea under Illinois Supreme

Court Rule 605 (eff. Oct. 1, 2001). Id. The supreme court found the petitioner could not raise such

a claim for the first time on appeal because it was not contained in his petition. Id. at 508. The

court also explained that the appellate court is not free to excuse a petitioner’s forfeiture (id. at

507), and that the proper avenue of raising the issue is to seek leave to file a successive

postconviction petition (id. at 509). But here, unlike in Jones, petitioner did not make a bare

assertion of ineffective assistance of counsel. Instead, he alleged he was 17 years old at the time

of the aggravated vehicular hijacking offense, and his counsel was ineffective for failing to

challenge the use of that conviction as a predicate felony for his armed habitual criminal charge.

The petitioner in Jones attempted to argue a claim on appeal that found no support in his petition.

That is not the case here.

¶ 13   We find Thomas instructive. There, the petitioner was found guilty of first degree murder.

We affirmed on direct appeal over the petitioner’s argument that the trial court erred by excluding

an incarcerated minor’s statement—“I did it”—to police, which the minor later recanted. People

v. Thomas, 2011 IL App (2d) 091061-U. Thomas filed a postconviction petition asserting that his




                                                  5
No. 1-19-1615


appellate counsel on direct appeal was ineffective by failing to argue that his trial counsel was

ineffective because the minor confessed to police and to a jail chaplain, and trial counsel “should

have taken additional steps to ensure that the confession was admitted.” Thomas, 2014 IL App

(2d) 121001, ¶ 2. The circuit court summarily dismissed the petition. Id. ¶ 3. On appeal, the

petitioner argued his “appellate counsel was ineffective for failing to argue that the trial court erred

in excluding [the minor’s] conversations with the chaplain and for failing to argue that the

chaplain’s testimony would have corroborated [the minor’s] statement to the detectives.”

(Emphasis in original.) Id. ¶ 3. The State argued in part that the petitioner forfeited his appellate

claim because his petition faulted appellate counsel for not arguing ineffective assistance of trial

counsel, whereas he argued on appeal that his appellate counsel was ineffective for not arguing

that the trial court erred by excluding the minor’s statements. We rejected the State’s forfeiture

argument, finding both the petition and the petitioner’s appellate claims were directed at his

appellate counsel’s alleged mishandling of the admissibility of the minor’s confessions to

detectives and the jail chaplain, and his claims were not frivolous. Id. ¶¶ 60-89. We found that

                “On appeal from the summary dismissal of defendant’s pro se petition, counsel

                needed to tailor the arguments to the petition’s factual allegations, which caused a

                modest departure from the legal conclusion contained in the petition. The present

                arguments are not forfeited, because the assertions in the petition need bear only

                ‘some relationship’ to the arguments raised on appeal.” Id. ¶ 87 (citing People v.

                Mars, 2012 IL App (2d) 110695, ¶ 32).

¶ 14    The State argues Thomas is distinguishable because there, we were “concerned with

interpreting the defendant’s allegations as to whether it constituted trial counsel error, ineffective

assistance of trial counsel[,] or ineffective assistance of appellate counsel.” The State relies on




                                                   6
No. 1-19-1615


People v. Devin Reed, 2014 IL App (1st) 122610. There, the petitioner’s postconviction petition

asserted in part that his appellate counsel was ineffective for failing to challenge the admissibility

of an alleged inculpatory statement on hearsay grounds (id. ¶ 28), but he argued on appeal that his

appellate counsel was ineffective for failing to challenge the admissibility of the inculpatory

statement on grounds that police violated his fifth amendment rights to counsel and to remain silent

(id. ¶ 41). We found the petitioner forfeited his appellate argument, and explained

                “Although both claims nominally address Reed’s statement to the police, the claim

                in the petition is that Reed’s ‘alleged’ statement may not have been his statement

                at all (or not inculpatory), whereas the claim asserted on appeal is that Reed

                provided a statement, but the statement was illegally obtained, regardless of

                whether it was inculpatory. These arguments are not necessarily inconsistent, but

                they are distinct from each other.” Id. ¶ 59.

¶ 15   We find Devin Reed distinguishable. The nature of the petition’s claim in Devin Reed rested

on the factual premise that the petitioner may not have made the statement at all, while his appellate

claim was that he did make the statement, but that his fifth amendment rights were violated. As

we found, “the respects in which Reed allegedly received ineffective assistance of appellate

counsel are distinctly different.” Id. ¶ 60. Here, Williams’s petition asserted he was 17 years old

at the time of the aggravated vehicular hijacking offense and his trial and appellate counsel were

ineffective for failing to argue that the conviction could not serve as a qualifying predicate felony

for the AHC offense. The factual basis of petitioner’s claim has not changed between his petition

and his argument on appeal, and his claim is sufficiently similar: ineffective assistance of trial and

appellate counsel for failing to challenge the use of a prior conviction to support an AHC

conviction. Accordingly, we find petitioner has not forfeited his appellate claim.




                                                  7
No. 1-19-1615


¶ 16                                 B. Sufficiency of Petition

¶ 17   We now turn to the merits of petitioner’s appeal. He asserts his 2000 conviction for

aggravated vehicular hijacking cannot serve as a qualifying predicate offense to support an AHC

conviction because he was 17 at the time of the aggravated vehicular hijacking offense. He relies

on this court’s decision in Miles, 2020 IL App (1st) 180736 to argue that, under the statutory

scheme in effect at the time of his 2014 AHC offense, his 2000 aggravated vehicular hijacking

offense would have proceeded through the juvenile courts and resulted in a juvenile adjudication

rather than a criminal conviction. He argues his petition stated the gist of a constitutional claim of

ineffective assistance of counsel for failing to challenge the use of his 2000 conviction as a

qualifying predicate conviction to prove the AHC offense. He argues his petition states the gist of

a constitutional claim for ineffective assistance for failing to challenge the use of his 2000

conviction as a qualifying predicate offense because, in light of the 2014 amendments to the

Juvenile Court Act, that conviction cannot serve as a qualifying predicate offense for a AHC

conviction. As for relief, petitioner asserts that, because his claim turns on a matter of law, a

remand for further postconviction proceedings is unnecessary. Rather, we should vacate the AHC

conviction and remand for the circuit court to reinstate the UUWF conviction we previously

vacated under the one-act one-crime rule (Williams, 2018 IL App (1st) 160469-U) and for

resentencing on his UUWF conviction. In the alternative, he asserts we should remand for second-

stage proceedings.

¶ 18   We first examine whether petitioner stated an arguable claim that his trial and appellate

counsel’s performance fell below an objective standard of reasonableness. People v. Hodges, 234

Ill. 2d 1, 17 (2009) (citing Strickland v. Washington, 466 U.S. 668, 687-88 (1984)). To establish

deficient performance, petitioner “must show that his counsel’s performance was so inadequate




                                                  8
No. 1-19-1615


that counsel was not functioning as the ‘counsel’ guaranteed by the sixth amendment.” People v.

Smith, 195 Ill. 2d 179, 188 (2000). “Counsel’s performance is measured by an objective standard

of competence under prevailing professional norms.” Id. “A fair assessment of attorney

performance requires that every effort be made to eliminate the distorting effects of hindsight, to

reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the conduct from

counsel’s perspective at the time.” Strickland, 466 U.S. at 689. “[T]he relevant focus under

Strickland is on the state of the law at the time of defendant’s trial and appeal,” and whether a

reasonable attorney should have taken a particular course of action. People v. Cathay, 2012 IL

111746, ¶ 26.

¶ 19   Here, much of petitioner’s argument on the issue of counsels’ allegedly deficient

performance is devoted to showing the State did not prove petitioner guilty of AHC beyond a

reasonable doubt. He cites People v. Wright, 111 Ill. 2d 18, 31 (1986) for the proposition that

“failing to make an argument because of a mistake about the controlling law is deficient

performance.” He essentially argues that his trial and appellate counsel misunderstood the

“controlling law” by failing to challenge the use of his prior aggravated vehicular hijacking

conviction. Petitioner expressly—and exclusively—relies on the reasoning in Miles to show what

the controlling law was at the time of his 2014 conviction.

¶ 20   In Miles, the defendant was convicted of burglary and the circuit court sentenced him as a

Class X offender because of a 2006 conviction for aggravated vehicular hijacking with a firearm

and armed robbery, and a 2014 conviction for possession of a controlled substance. 2020 IL App

(1st) 180736, ¶ 3. The defendant’s 2006 conviction stemmed from an offense he committed when

he was 15 years old. Id. The defendant argued in the trial court and on direct appeal that the 2006

conviction did not qualify him for Class X sentencing. He argued that section 5-4.5-95(b) of the




                                                9
No. 1-19-1615


Unified Code of Corrections provided that when a defendant is over the age of 21 and is convicted

of a Class 1 or Class 2 felony, Class X sentencing is mandatory if the defendant had been twice

convicted “of an offense that contains the same elements as an offense now (the date the Class 1

or Class 2 felony was committed) classified in Illinois as a Class 2 or greater Class felony.” 730

ILCS 5/5-4.5-95(b) (West 2016). At the time of Miles’s 2006 conviction, a 15-year-old charged

with aggravated vehicular hijacking with a firearm was excluded from the exclusive jurisdiction

of the juvenile court, but in 2016, the legislature amended the Juvenile Court Act to raise the age

of excluded minors to 16 years old and removed armed robbery with a firearm and aggravated

vehicular hijacking with a firearm from the list of offenses that would disqualify offenders from

the definition of delinquent minors. Miles, 2020 IL App (1st) 180736, ¶ 6 (citing 705 ILCS 405/5-

130(1)(a) (West 2006); Pub. Act 99-258 § 5 (eff. Jan. 1, 2016 (amending 705 ILCS 405/5-130)).

The Miles court agreed with the defendant that if he were 15 years old and committed armed

robbery with a firearm and aggravated vehicular hijacking with a firearm in 2016 (the time of his

2016 burglary arrest) those proceedings would have been resolved in juvenile court, and his 2006

conviction was no longer an offense classified as a Class 2 or greater Class felony.

¶ 21   Miles rejected the State’s argument that defendant’s 2006 conviction fell within the “prior

conviction” exception that could be used to enhance a sentence (see People v. Jones, 2016 IL

119391, ¶ 42 (citing Apprendi v. New Jersey, 530 U.S. 466 (2000)) because section 5-4.5-95(b)

was “silent with regard to adjudications of delinquency.” Miles, 2020 IL App (1st) 180736, ¶ 14.

Miles also rejected the State’s reliance on People v. Banks, 212 Ill. App. 3d 105 (1991) and People

v. Bryant, 278 Ill. App. 3d 578 (1996) for the proposition that, under the Habitual Criminal Statute,

any conviction may be used as a former conviction. Miles reasoned that those cases “rested on the

Banks court’s finding that nothing in the Juvenile Court Act or the Criminal Code of 1961 indicated




                                                 10
No. 1-19-1615


that criminal convictions of a minor should be treated any differently than criminal convictions of

an adult” (Miles, 2020 IL App (1st) 180736, ¶ 21), and both cases predated the 2016 amendments

to the Juvenile Court Act (id.). Because the defendant’s 2005 offense would have landed him in

juvenile court, the offense “would have led to a juvenile adjudication rather than a Class 2 felony

conviction” and was not an “offense now *** classified as a Class 2 or greater Class felony” that

could be used for the purposes of Class X sentencing. Id. ¶ 22. 1

¶ 22    Several panels of the First District have followed Miles to find that the circuit court cannot

use a defendant’s prior felony conviction for offenses committed while under the age of 18 when

imposing a Class X sentence. 2 One panel has adopted the Miles reasoning to find that an offense

committed by a 17-year-old cannot be used as a qualifying predicate offense to support an AHC

conviction, opining that it is necessary for the State to prove “that the defendant was at least 18

years old at the time of the offense, or that the defendant merited transfer to the criminal courts

under the restrictive provisions of such transfer.” Gray, 2021 IL App (1st) 191086, ¶ 15, pet. for

leave to appeal pending, No. 127815 (filed Oct. 27, 2021).

¶ 23    The Fourth District, however, reached a different conclusion in People v. Darius Reed,

2020 IL App (4th) 180533, ¶¶ 24-27, pet. for leave to appeal pending, No. 126750 (filed Dec. 15,




        1
            We note that the supreme court granted the State’s petition for leave to appeal in Miles but
dismissed the appeal on December 20, 2020, after the defendant died. Miles, 2020 IL App (1st) 180736,
pet. for leave to appeal dismissed, No. 126047 (Dec. 20, 2020).
          2
            See, e.g., People v. Stewart, 2020 IL App (1st) 180014-U, ¶ 32, pet. for leave to appeal allowed,
No. 126116 (Jan. 27, 2021); People v. Suggs, 2020 IL App (1st) 161632-U, ¶¶ 46-48, pet. for leave to
appeal pending, No. 126193 (filed July 23, 2020); People v. Newton, 2021 IL App (1st) 182044-U, ¶ 51;
People v. Ford, 2020 IL App (1st) 172835-U, ¶¶ 34-35, pet. for leave to appeal pending, No. 126498 (filed
Oct. 14, 2020); People v. Martin, 2020 IL App (1st) 181012-U, ¶¶ 28-29, pet. for leave to appeal pending,
No. 126582 (filed Oct. 30, 2020); People v. Williams, 2020 IL App (1st) 190414, ¶¶ 15-16, pet. for leave
to appeal pending, No. 126770 (filed Dec. 21, 2020); People v. Binion, 2020 IL App (1st) 182538-U, ¶ 38,
pet. for leave to appeal denied, no.126905 (May 26, 2021); People v. Martinez, 2021 IL App (1st) 182553,
¶¶ 59-63, pet. for leave to appeal pending, No. 127816 (filed Oct. 27, 2021).


                                                     11
No. 1-19-1615


2020). 3 There, the defendant, facing numerous criminal charges in different cases, entered into a

global plea agreement. He agreed to plead guilty to one count of possession of a controlled

substance with intent to deliver between 1 and 15 grams of cocaine (16 CF 807), a Class 1 felony,

for an offense that occurred on June 21, 2016. Id. ¶ 3. He also agreed to plead guilty to possession

of a controlled substance with intent to deliver and to being armed habitual criminal, both of which

were Class X felonies. Id. The plea agreement capped defendant’s sentence at 20 years’

imprisonment, and provided that the Class X sentences would run concurrently and would run

consecutive to the Class 1 sentence. Id. ¶ 4. At sentencing, the State and defense counsel agreed

that the defendant was subject to Class X sentencing in 16 CF 807. The defendant had an extensive

criminal background, including a burglary conviction for an offense he committed when he was

17 years old. Id. ¶ 7. The circuit court sentenced the defendant to eight years’ imprisonment in 16

CF 807, followed by consecutive nine-year prison terms for the Class X offenses. Id. The defendant

moved to withdraw his guilty pleas. The circuit court denied the motion and the defendant

appealed.

¶ 24    On appeal, Reed relied on Miles to argue, in relevant part, that he was not subject to a Class

X sentence for 16 CF 807 because he was 17 years of when he committed the offense leading to

his prior conviction for burglary. Id. ¶ 19-23. The Fourth District expressly disagreed with Miles.

Id. ¶ 24. The Darius Reed court reasoned that juvenile courts do not have exclusive jurisdiction

because juveniles can be tried in criminal courts and the State can seek an order permitting criminal

prosecutions of juveniles over 13 years old. Id. ¶ 24 (citing 705 ILCS 405/5-120, 5-805(3)(a) (West

2016)). Furthermore, nothing in section 5-4.5-95(b) suggested that “criminal convictions entered


        3
         Subsequent Fourth District decisions have followed Darius Reed’s rejection of Miles. See, e.g.,
People v. Lewis, 2020 IL App (4th) 180595-U, ¶¶ 26-27, pet. for leave to appeal pending, No. 126786 (filed
Dec. 23, 2020); People v. O’Neal, 2021 IL App (4th) 170682, ¶¶ 102-103, pet for leave to appeal pending,
No. 127171 (filed Apr. 19, 2021).


                                                   12
No. 1-19-1615


on persons under 18 years of age should be considered juvenile adjudications” (id. ¶ 25 (citing 705

ILCS 405/5-4.5-95(b) (West 2016))), 4 and nothing in section 5-120 of the Juvenile Court Act

indicated that criminal convictions against 17-year-olds should be considered juvenile

adjudications (id. ¶25). Finally, the Darius Reed court observed that section 5-4.5-95(b) requires

the circuit court to look at the elements of the prior offense (id. ¶ 26), whereas under Miles’s

interpretation, “the trial court would also have to consider the defendant’s age when he committed

the earlier offense, regardless of whether the defendant’s age was an element of the offense” (id.

¶ 27). The Darius Reed court concluded that the defendant was correctly admonished about his

being subject to Class X sentencing for 16 CF 807, and the defendant’s trial counsel was not

ineffective for advising the defendant that he was subject to a Class X sentence.

¶ 25   Here, petitioner tailors the reasoning in Miles to his situation and makes the following

assertions. In 2014, the legislature changed the definition of juvenile to provide that, with specific

exceptions, no minor under the age of 18 years old could be prosecuted under the criminal laws.

See Pub. Act. 98-61 (amending 705 ILCS 405/5-120 (eff. Jan. 1, 2014)). Petitioner was arrested

in October 2014 and charged with aggravated UUWF, UUWF, and AHC, and the AHC charge

was predicated in part on his aggravated vehicular hijacking conviction, which he committed when



       4
        Section 5-4.5-95(b) had since been amended. It now provides
               “When a defendant, over the age of 21 years, is convicted of a Class 1 or Class 2 felony,
               after having twice been convicted in any state or federal court of an offense that contains
               the same elements as an offense now (the date the Class 1 or Class 2 felony was committed)
               classified in Illinois as a Class 2 or greater Class felony and those charges are separately
               brought and tried and arise out of different series of acts, that defendant shall be sentenced
               as a Class X offender. This subsection does not apply unless:
                        (1) the first felony was committed after February 1, 1978 (the effective date of
                        Public Act 80-1099);
                        (2) the second felony was committed after conviction on the first;
                        (3) the third felony was committed after conviction on the second; and
                        (4) the first offense was committed when the person was 21 years of age or older.”
                        Pub. Act. 101-652, § 10-281 (eff. July 1, 2021) (amending 730 ILCS 5/5/4.5-
                        95(b)).


                                                    13
No. 1-19-1615


he was 17 years old. In October 2014, a 17-year-old arrested for aggravated vehicular hijacking

with a dangerous weapon other than a firearm would not have been prosecuted in criminal court,

and the charges would have proceeded through the juvenile court, resulting in a juvenile

adjudication rather than a conviction. Furthermore, relevant here, the AHC statute in 2014 required

prior convictions for “a forcible felony as defined by” section 2-8 of the Criminal Code, and a

“violation of the Illinois Controlled Substances Act or the Cannabis Control Act that is punishable

as a Class 3 felony or higher.” (Emphases added.) 720 ILCS 5/24.17(a) (West 2014). Petitioner

contends that the legislature’s use of the present tense terms “as defined by” and “is punishable”

indicates that the qualifying predicate conviction is defined by its statutory classification at the

time of the current offense rather than the earlier qualifying offense, and a 17-year-old charged in

2014 with aggravated vehicular hijacking would be within the exclusive jurisdiction of the juvenile

court. Therefore, petitioner contends that the controlling law at the time of his 2014 AHC offense

precluded using his 2000 aggravated vehicular hijacking conviction as a qualifying predicate

offense because that conviction should be construed as a juvenile adjudication.

¶ 26   We do not agree with petitioner that his trial counsel or appellate counsel failed to provide

objectively reasonable assistance by failing to advance arguments consistent with Miles. In 2014,

the legislature amended section 5-120 to provide

                “Proceedings may be instituted under the provisions of this Article concerning any

                minor who prior to his or her 18th birthday has violated or attempted to violate,

                regardless of where the act occurred, any federal, State, county or municipal law or

                ordinance. Except as provided in Sections 5-125, 5-130, 5-805, and 5-810 of this

                Article, no minor who was under 18 years of age at the time of the alleged offense




                                                 14
No. 1-19-1615


                may be prosecuted under the criminal laws of this State.” Pub. Act. 98-61 § 5 (eff.

                Jan. 1, 2014) (amending 705 ILCS 405/5-120).

The legislature expressly stated: “The changes made to this section by this amendatory

Act *** apply to violations or attempted violations committed on or after the effective date of this

amendatory Act.” 705 ILCS 405/5-120 (West 2014). A plain reading of the amended version of

section 5-120 would suggest to a reasonably prudent attorney that the amendment only regulated

the initiation of new proceedings against minors under 18 years old, and only applied to violations

or attempted violations occurring after January 1, 2014. Nothing on the face of the amendment

expressly stated or suggested that the amendment regulated or affected violations by minors under

18 years old that occurred prior to January 1, 2014, or that the amendment had any bearing on

defendants who had been previously convicted in criminal court for offenses that were committed

when they were 17 years old. In other words, the legislature’s amendment to the exclusive

jurisdiction of the juvenile court did not, on its face, demonstrate a legislative intent to alter the

nature of any convictions entered prior to the amendment. Furthermore, as the Fourth District

observed in Darius Reed, nothing in the amendment to the Juvenile Court Act expressly stated that

convictions entered before the amendment should be considered juvenile adjudications for any

purpose. And petitioner does not identify any case law decided prior to his trial that would have

guided or informed the arguments he faults his counsel for failing to make.

¶ 27   After the amendment to the Juvenile Court Act and before Miles, a reasonable attorney

would have been guided by the available caselaw examining the use of a minor’s conviction in

subsequent proceedings. In Fitzimmons v. Norgle, 104 Ill. 2d 369 (1984), our supreme court

considered whether a criminal defendant, Christopher C. Borg, was eligible for probation under

section 5-5-3(c)(2)(F) of the Code of Corrections (Ill. Rev. Stat. 1981 ch. ¶ 1005-3-3(c)(2)(F)).




                                                 15
No. 1-19-1615


Borg pleaded guilty to burglary. The State argued Borg was not eligible for probation because he

previously pleaded guilty to a burglary offense he committed when he was 14 years old, which

had been transferred to criminal court. Id. at 371-72. The trial judge sentenced Borg to probation,

and the State sought a writ of mandamus from our supreme court. Id. at 372. In granting the writ,

the court explained that both the Criminal Code of 1961 and the Code of Corrections defined

“conviction” as “a judgment of conviction or sentence entered by a plea of guilty or upon a verdict

or finding of guilt of an offense, rendered by a legally constituted jury or by a court of competent

jurisdiction authorized to try the case without a jury.” Id. at 372 (citing Ill. Rev. Stat. 1981, ch. 38,

¶¶ 2-5, 1005-1-5). The court explained “[n]o distinction is drawn between convictions rendered

while the defendant was a juvenile and those which occur after the defendant is no longer subject

to the authority of the juvenile court.” Id. at 372-73.

¶ 28    In Banks, 212 Ill. App. 3d 105, the defendant was convicted of burglary and sentenced to

life in prison as a habitual criminal based on four prior burglary convictions. On appeal, the

defendant argued that some of those prior convictions were for offenses committed when he was

15 years old, and the circuit court’s reliance on those convictions in sentencing him as a habitual

criminal amounted to an impermissible double enhancement because he had been tried as an adult,

which itself was a penalty enhancement. Id. at 106. We rejected that argument, explaining

                “Any conviction may be used as a former conviction under the habitual criminal

                statute. No exception is made for convictions obtained while the defendant was a

                juvenile. We see no indication in the Juvenile Court Act or the Criminal Code of

                1961 that criminal convictions obtained while the defendant is a minor should be

                treated any differently than criminal convictions of an adult. It seems to us that a

                conviction is a conviction. So the supreme court held in Fitzsimmons.” Id. at 107.




                                                   16
No. 1-19-1615


¶ 29    Likewise, in Bryant, 278 Ill. App. 3d at 587, we found the Habitual Criminal Act

“unambiguously states that ‘[a]ny convictions’ may be used as a former conviction under the

habitual criminal statute. [Citation.] This includes convictions obtained while a defendant was a

juvenile.” While Fitzimmons, Banks, and Bryant all predated the 2014 amendment to the Juvenile

Court Act, they are instructive as to what guidance was available to criminal defense attorneys

regarding the use of a minor’s conviction in later proceedings. While the Miles court observed that

Fitzimmons, Banks, and Bryant all predated amendments to the Juvenile Court Act, those cases

are representative of how courts treated a minor’s conviction at the time of petitioner’s trial and

direct appeal.

¶ 30   We find petitioner has failed to adequately allege that his trial and appellate counsels’

failure to challenge the use of a conviction entered in 2000 when petitioner was 17 years old

amounts to deficient performance. At the time of petitioner’s 2015 trial and 2016 direct appeal, as

evidenced by Fitzsimmons, Banks, and Bryant, case law squarely supported the principle that a

conviction obtained when a criminal defendant was a minor could be used as a qualifying predicate

offense, and that a conviction is a conviction, regardless of the criminal defendant’s age. Despite

the 2014 changes to the Juvenile Court Act—which did not proscribe using criminal convictions

obtained against 17-year-olds for any purpose—we find that the state of law at the time of

petitioner’s trial, sentencing, and direct appeal did not require counsel to challenge the use of

petitioner’s 2000 aggravated vehicular hijacking conviction to support an AHC conviction.

¶ 31    Furthermore, Miles and Gray do not control the outcome here. Notably, Miles was decided

five years after petitioner’s trial, and thus was not available to his trial or appellate counsel during

trial or his direct appeal. Additionally, petitioner does not direct our attention to any appellate

decision foreshadowing or anticipating the reasoning in Miles. The critical difference between this




                                                  17
No. 1-19-1615


case and Miles and its progeny is its procedural posture: this case is an appeal from the dismissal

of a postconviction petition alleging ineffective assistance of counsel, while Miles and its progeny

were direct appeals. Regardless of whether the reasoning set forth in Miles and followed by other

panels of this court is correct—an issue our supreme court will resolve in due course (see People

v. Stewart, 2020 IL App (1st) 180014-U, ¶ 32, pet. for leave to appeal allowed, No. 126116 (Jan.

27, 2021))—our focus is on whether petitioner set forth an arguable claim that his trial and

appellate counsel were ineffective at the time they represented petitioner. Given the state of the

law at the time of petitioner’s 2015 trial and his direct appeal filed in 2016, we find his petition

did not set forth an arguable claim that the performance of his trial and appellate counsel was

objectively unreasonable. The circuit court’s judgment dismissing petitioner’s postconviction is

affirmed.

¶ 32                                   III. CONCLUSION

¶ 33   For the foregoing reasons, the judgment of the circuit court is affirmed.

¶ 34   Affirmed.




                                                18
No. 1-19-1615



                                 No. 1-19-1615


Cite as:                 People v. Williams, 2021 IL App (1st) 191615


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 14-CR-
                         19719; the Hon. Peggy Chiampas, Judge, presiding.


Attorney                 James E. Chadd, Douglas R. Hoff, and Anna C. Carlozzi, of
For                      State Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Allen J.
For                      Spellberg, Brian A. Levitsky, and Hareena Meghani-Wakely,
Appellee:                Assistant State’s Attorneys, of counsel), for the People.




                                       19